Citation Nr: 1748837	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-33 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of Department of Veterans Affairs (VA) monetary benefits.  

2.  Entitlement to basic eligibility for a permanent and total disability rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Appellant had honorable active service from March 6, 1962, to April 5, 1962, and a period of active service from November 1968 to September 1970 from which he received an under conditions other than honorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that new and material evidence had not been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits.  The Veteran appeared at a November 2013 hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript is of record.  In June 2014, the Board recharacterized the issue on appeal as entitlement to "nonservice-connected pension" and remanded the Veteran's claims to the RO for further development of the record.  

In January 2017, the Board recharacterized the claims on appeal as whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits and basic eligibility to a permanent and total disability rating for pension purposes and remanded those issues to the Agency of Original Jurisdiction for additional action.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the January 2017 Remand instructions, the Board requested that the Veteran be provided a supplemental statement of the case which addresses the issues of (1) whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits and (2) basic eligibility to a permanent and total disability rating for pension purposes.  In May 2017, the requested supplemental statement of the case was issued.  In June 2017, the United States Postal Service returned the supplemental statement of the case to VA with a notation "Return to Sender Unable to Forward."  The Board observes further that a subsequent mailing to the Veteran's attorney used an address other than the attorney's current VA address of record.  Therefore, the Board is unable to determine whether or not the requested supplemental statement of the case was received by either the Veteran or the attorney.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's attorney and request that he provide the Veteran's current mailing address.  Then update all relevant VA records as appropriate.  

2.  Then reissue a supplemental statement of the case which addresses the issues of (1) whether new and material evidence has been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA monetary benefits and (2) basic eligibility to a permanent and total disability rating for pension purposes, to the Appellant and the representative.  The Appellant should be given the appropriate opportunity to respond to the statement of the case.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

